PER CURIAM.
This appeal is by the defendant below following his conviction in the criminal court of record of Dade County of the offense of Unlawful Practice of Medicine. His trial was held before a jury on September 11 and 12, 1967.
On authority of the case of Bryson v. State, Fla.App.1968, 211 So.2d 246, we must reject as without merit the contention of the appellant that the jury before which he was tried was chosen from a panel of jurors not constituted as required by Ch. 67-154 then in effect. We have considered the further contention of appellant that the evidence was insufficient to support the conviction, and on examination of the record we conclude that the judgment has adequate evidentiary support.
Affirmed.